DETAILED ACTION
This Action is a response to the filing received 12 March 2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-8, 11-12, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cocks et al., U.S. 2016/0140020 A1 (hereinafter referred to as “Cocks”) in view of Chan et al., U.S. 2014/0310714 A1 (hereinafter referred to as “Chan”).

Regarding claim 1, Cocks teaches: A method of debugging code, comprising:
	executing, by at least a first computing device, a first instance of the code; identifying a first thread pattern indicative of a first plurality of threads of execution of the first instance of the code (Cocks, e.g., ¶27, “first step S4.1, which includes receiving a request to the code set, a second step S4.2 which comprises creating a trace for the request, the trace defining the path of the request through the code set …” See also, e.g., ¶17, “Another optional extension is to be able to monitor the system, and indicate the number of ‘bad’ patterns encountered, or count the number of each pattern found, to provide some useful metrics …” Also, ¶14 describes transactions, requests, and threads as alternative trace breakdowns, and ¶20 indicates that the code set may handle many thousands of requests per second);
	executing, by at least one of the first computing device or a second computing device, a second instance of the code, the second instance of the code beginning executing prior to the first instance of the code completing executing (Cocks, e.g., ¶22, “In order to generate patterns, firstly the trace 30 for the request 24 is captured. Then a tool 32 is used to convert this trace 30 into a pattern 34. Then this pattern is loaded into the system as a normal request pattern. This process is repeated for each request pattern that is judged to be good …” Examiner’s note: this paragraph indicates a historical record is kept, and new traces are ;
	identifying a second thread pattern indicative of a second plurality of threads of execution of the second instance of the code (Cocks, e.g., ¶27, “ a third step S4.3, which comprises accessing a plurality of stored trace patterns, each stored trace pattern defining an acceptable path of a request through the code set …”); …
	identifying a variance between the first thread pattern and the second thread pattern relative to the comparative representation (Cocks, e.g., ¶27, “a fourth step S4.4, which comprises comparing the created trace to the stored trace patterns, and a fifth step S4.5, which comprises storing the created trace if it does not match one of the stored trace patterns”).
	While Cocks teaches identifying a variance between the thread patterns by performing a comparison, it does not more particularly teach generating a comparative representation of the first and second thread patterns. However, Chan does teach: generating a comparative representation of the first thread pattern and the second thread pattern relative to each other (Chan, e.g., ¶363, “splits the stack of traces of a thread into a sequence of leaf-level stack segments … each of which can contain a binary tree structure representing a hierarchy of constituent segments. This representation forms a signature for classifying an equivalence class of threads and reduces the time complexity of pattern matching a thread against a large repertoire of threads/ Thread classification information is maintained using the ThreadClassificationInfo data structure.” Examiner’s note: Cocks specifies performing a comparison between the first and second thread patterns, and Chan is cited to further specify that a comparative representation may be generated between a plurality of thread traces) for the purpose of generating a data structure facilitating analysis of thread patterns (Chan, ibid.).
Id.).

Claim 20 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 20, Cocks further teaches: A non-transitory machine-readable storage medium storing instructions that when executed by at least one computing device cause the at least one computing device (Cocks, e.g., ¶39, “The present invention may be … a computer program product … may include a computer readable storage medium … having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Cocks further teaches: the first instance of the code comprising a first client instance and a first server instance, and wherein the first thread pattern is indicative of a first plurality of threads of execution relative to the first client instance and the first server instance in a relative coordination; and the second instance of the code comprising a second client instance and a second server instance, and wherein the second thread pattern is indicative of a second plurality of threads of execution relative to the second client instance and the second server instance in a relative coordination (Cocks, e.g., ¶19, “code set being monitored can also be executed by the computing system 12, or more likely, may be executed by one or more connected servers that are located remotely from the computing system 12. The code set could be, for instance, an enterprise computer system such as used by a financial institution … to provide a website to allow customers of the bank to access their accounts and perform transactions …” Examiner’s note: given that a plurality of servers and a plurality of customers (clients) may access the system, and there is no indication that the trace mechanism is limited to a specific client/server combination, the historical traces and currently executing traces (thousands per second) may exist across client/server combinations).

Regarding claim 5, the rejection of claim 1 is incorporated, and Cocks further teaches: capturing execution context information relative to the first plurality of threads and the second plurality of threads, the execution context information comprising at least one of a parameter passed, stack data, function call, identification of specific aspects of the code that called a thread, data transmitted, data received, object, or a combination thereof (Cocks, e.g., ¶¶22-23, “A pattern 34 may be a sequence of methods calls in modules or classes … pattern 34 can be more complex and can include the parameters sent in or returned optionally, including the specific type of a parameter …” Examiner’s note: this covers at least parameters, function calls, identification of specific aspects of a code that called the thread (such as a function call), data transmitted or received, and an object).

Claim 15 is rejected for the reasons given in the rejection of claim 5 above.
Regarding claim 7, the rejection of claim 1 is incorporated, and Cocks further teaches: storing into a non-volatile memory at least one of the comparative representation of the first thread pattern and the second thread pattern, the variance between the first thread pattern and the second thread pattern, a thread execution context information, a debugging breakpoint, or a combination thereof (Cocks, e.g., ¶22-23, “tool 32 is used to convert this trace 30 into a pattern 34. Then this pattern is loaded into the system as a normal request pattern … pattern 34 may be a sequence of method calls in modules or classes … The pattern 34 can be more complex and can include the parameters sent in or returned optionally …” Examiner’s note: at least method calls, modules, classes, parameters, and data types or values sent or returned comprise thread execution context information).

Regarding claim 8, the rejection of claim 1 is incorporated, and Cocks further teaches: wherein the first plurality of threads of execution comprises an execution that passes an execution test relative to a first version of the code, and the second plurality of threads of execution comprises an execution relative to the first version of the code or a second version of the code that is different from the first version of the code (Cocks, e.g., ¶23, “Traces that are designated as normal, generated during a test operation of the code set 26, are used to generate the permissible patterns 34, which are then stored ready for use when the code set is in normal operation.” Examiner’s note: in this embodiment, the test-driven determination of normal patterns of operation are then compared to the live environment instance of the same code set, i.e., the first and second pluralities of threads of execution are executions relative to the first version of code).

Claim 17 is rejected for the reasons given in the rejection of claim 8 above.

Regarding claim 11, Cocks and Chan further teach: executing at least a third instance of the code, the at least a third instance of the code beginning executing prior to the first instance of the code completing executing (Cocks, e.g., ¶22, “In order to generate patterns, firstly the trace 30 for the request 24 is captured. Then a tool 32 is used to convert this trace 30 into a pattern 34. Then this pattern is loaded into the system as a normal request pattern. This process is repeated for each request pattern that is judged to be good …” Examiner’s note: this paragraph indicates a historical record is kept, and new traces are compared against the historical records; that is, the historical records are executed and captured prior to the capture of the currently-executing requests); 
identifying at least a third thread pattern indicative of at least a third plurality of threads of execution of at least the third instance of the code (Cocks, e.g., ¶27, “ a third step S4.3, which comprises accessing a plurality of stored trace patterns, each stored trace pattern defining an acceptable path of a request through the code set …”);
	generating a comparative representation of the first thread pattern, the second thread pattern, and the at least a third thread pattern relative to each other (Chan, e.g., ¶363, “splits the stack of traces of a thread into a sequence of leaf-level stack segments … each of which can contain a binary tree structure representing a hierarchy of constituent segments. This representation forms a signature for classifying an equivalence class of threads and reduces the time complexity of pattern matching a thread against a large repertoire of threads/ Thread classification information is maintained using the ThreadClassificationInfo data structure.” Examiner’s note: Cocks specifies performing a comparison between the first and second and/or ; and
	identifying a variance between at least one of the first thread pattern, the second thread pattern, or the at least a third thread pattern (Cocks, e.g., ¶27, “a fourth step S4.4, which comprises comparing the created trace to the stored trace patterns, and a fifth step S4.5, which comprises storing the created trace if it does not match one of the stored trace patterns”).

Regarding claim 12, Cocks teaches: A code debugging system comprising a first computing device and instructions that when executed by the first computing device cause the first computing device (Cocks, generally, ¶¶39-45, describing computing instructions on a computer readable storage medium being loaded onto a general purpose computer in order to perform the methods described) to:
	execute a first instance of the code; identify a first thread pattern indicative of a first plurality of threads of execution of the first instance of the code (Cocks, e.g., ¶27, “first step S4.1, which includes receiving a request to the code set, a second step S4.2 which comprises creating a trace for the request, the trace defining the path of the request through the code set …” See also, e.g., ¶17, “Another optional extension is to be able to monitor the system, and indicate the number of ‘bad’ patterns encountered, or count the number of each pattern found, to provide some useful metrics …” Also, ¶14 describes transactions, requests, and threads as alternative trace breakdowns, and ¶20 indicates that the code set may handle many thousands of requests per second);
receive data relative to a second instance of the code, the second instance of the code beginning executing on at least one of the first computing device or a second computing device prior to the first instance of the code completing executing (Cocks, e.g., ¶22, “In order to generate patterns, firstly the trace 30 for the request 24 is captured. Then a tool 32 is used to convert this trace 30 into a pattern 34. Then this pattern is loaded into the system as a normal request pattern. This process is repeated for each request pattern that is judged to be good …” Examiner’s note: this paragraph indicates a historical record is kept, and new traces are compared against the historical records; that is, the historical records are executed and captured prior to the capture of the currently-executing requests);
	identify a second thread pattern indicative of a second plurality of threads of execution of the second instance of the code (Cocks, e.g., ¶27, “ a third step S4.3, which comprises accessing a plurality of stored trace patterns, each stored trace pattern defining an acceptable path of a request through the code set …”); …
	identify a variance between the first thread pattern and the second thread pattern relative to the comparative representation (Cocks, e.g., ¶27, “a fourth step S4.4, which comprises comparing the created trace to the stored trace patterns, and a fifth step S4.5, which comprises storing the created trace if it does not match one of the stored trace patterns”).
	While Cocks teaches identifying a variance between the thread patterns by performing a comparison, it does not more particularly teach generating a comparative representation of the first and second thread patterns. However, Chan does teach: generate a comparative representation of the first thread pattern and the second thread pattern relative to each other (Chan, e.g., ¶363, “splits the stack of traces of a thread into a sequence of leaf-level stack segments … each of which can contain a binary tree structure representing a hierarchy of constituent segments. This representation forms a signature for classifying an equivalence class of threads and reduces the time complexity of pattern matching a thread against a large repertoire of threads/ Thread classification information is maintained using the ThreadClassificationInfo data structure.” Examiner’s note: Cocks specifies performing a comparison between the first and second thread patterns, and Chan is cited to further specify that a comparative representation may be generated between a plurality of thread traces) for the purpose of generating a data structure facilitating analysis of thread patterns (Chan, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for comparing and analyzing code trace patterns of Cocks to provide for generating a comparative representation of the first and second thread patterns because the disclosure of Chan shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for comparing and analyzing code trace patterns to provide for generating a comparative representation of the first and second thread patterns for the purpose of generating a data structure facilitating analysis of thread patterns (Chan, Id.).

Regarding claim 14, the rejection of claim 12 is incorporated, and Cocks further teaches: wherein the first instance of the code comprises a first client instance and a first server instance, and the second instance of the code comprises a second client instance and a second server instance, and further comprising instructions that when executed by the first computing device cause the first computing device to: receive data relative to the first client instance and the first server instance, wherein the first thread pattern is indicative of a first plurality of threads of execution relative to the first client instance and the first server instance in a relative coordination; and receive data relative to the second client instance and the second server instance, wherein the second thread pattern is indicative of a second plurality of threads of execution relative to the second client instance and the second server instance in a relative coordination (Cocks, e.g., ¶19, “code set being monitored can also be executed by the computing system 12, or more likely, may be executed by one or more connected servers that are located remotely from the computing system 12. The code set could be, for instance, an enterprise computer system such as used by a financial institution … to provide a website to allow customers of the bank to access their accounts and perform transactions …” Examiner’s note: given that a plurality of servers and a plurality of customers (clients) may access the system, and there is no indication that the trace mechanism is limited to a specific client/server combination, the historical traces and currently executing traces (thousands per second) may exist across client/server combinations).

Claims 2, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cocks in view of Chan, and in further view of Brites et al., U.S. 2016/0062874 A1 (hereinafter referred to as “Brites”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Cocks in view of Chan does not more particularly teach setting a single-step debugging mode that single-steps based on at least one of the first or second plurality of threads. However, Brites does teach: setting a single-step thread debugging mode that single steps based on at least one of the first plurality of threads of execution, the second plurality of threads of execution, both the first plurality of threads of execution and the second plurality of threads of execution in parallel, or the variance (Brites, e.g., ¶16, “systems and methods for a debug architecture … implement hardware debug support features. The same mechanism(s) used to save/restore thread context to/from context storage may provide debug features such as breakpoint, single-step …” Examiner’s note: a single-step debug architecture facilitating the debugging of a particular thread provides such functionality for at least one of the first or second pluralities of threads or both, based on a selection by a user) for the purpose of enabling debugging of one or more threads including context information pertaining thereto (Brites, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for comparing and analyzing code trace patterns of Cocks in view of Chan to provide for setting a single-step debugging mode that single-steps based on at least one of the first or second plurality of threads because the disclosure of Brites shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for comparing and analyzing code trace patterns to provide for setting a single-step debugging mode that single-steps based on at least one of the first or second plurality of threads for the purpose of enabling debugging of one or more threads including context information pertaining thereto (Brites, Id.).

Claim 13 is rejected for the reasons given in the rejection of claim 2 above.

Regarding claim 19, the rejection of claim 12 is incorporated, but Cocks in view of Chan does not more particularly teach setting a single-step debugging mode that single-steps based on at least one of the first or second plurality of threads. However, Brites does teach: instructions that when executed by the first computing device cause the first computing device to enter a single-step thread debugging breakpoint mode relative to at least one of the first thread pattern, the second thread pattern, both the first thread pattern and the second thread pattern in parallel, or the variance (Brites, e.g., ¶16, “systems and methods for a debug architecture … implement hardware debug support features. The same mechanism(s) used to save/restore thread context to/from context storage may provide debug features such as breakpoint, single-step …” Examiner’s note: the thread patterns comprise one or more threads. Further, a single-step debug architecture facilitating the debugging of a particular thread provides such functionality for at least one of the first or second pluralities of threads or both, based on a selection by a user) for the purpose of enabling debugging of one or more threads including context information pertaining thereto (Brites, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for comparing and analyzing code trace patterns of Cocks in view of Chan to provide for setting a single-step debugging mode that single-steps based on at least one of the first or second plurality of threads because the disclosure of Brites shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for comparing and analyzing code trace patterns to provide for setting a single-step debugging mode that single-steps based on at least one of the first or second plurality of threads for the purpose of enabling debugging of one or more threads including context information pertaining thereto (Brites, Id.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cocks in view of Chan, and in further view of Geipel et al., U.S. 2003/0200098 A1 (hereinafter referred to as “Geipel”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Cocks in view of Chan does not more particularly teach filtering out a thread of execution of operating system code functionality filtering out a thread of execution of operating system code related functionality to identify at least one of the first thread pattern or the second thread pattern (Geipel, e.g., ¶59, “an event trace diagram representative of the operation of various instantiated class entities in executing the command queue thread 503 …” See also, e.g., ¶79, “The abstract EventFilter class functions to define an interface through which events from the operating system 306 of the applicable client unit 104 may be filtered …”) for the purpose of filtering out uninteresting operating system event information to facilitate debugging of an application (Geipel, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for comparing and analyzing code trace patterns of Cocks in view of Chan to provide for filtering out a thread of execution of operating system code functionality to identify one of the first or second thread patterns because the disclosure of Geipel shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for comparing and analyzing code trace patterns to provide for filtering out a thread of execution of operating system code functionality to identify one of the first or second thread patterns for the purpose of filtering out uninteresting operating system event information to facilitate debugging of an application (Geipel, Id.).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cocks in view of Chan, and in further view of Gard et al., U.S. 2003/0005417 A1 (hereinafter referred to as “Gard”).

Regarding claim 6, the rejection of claim 5 is incorporated, but Cocks in view of Chan does not more particularly teach setting a debugging breakpoint relative to at least one of a first or second of threads of execution and referencing context information at the debugging breakpoint. However, Gard does teach: setting a debugging breakpoint relative to at least one of a thread of the first plurality of threads of execution, a thread of the second plurality of threads of execution, or the variance; and referencing the execution context information at the debugging breakpoint (Gard, e.g., ¶27, “host debug 152 may send a command requesting to set a breakpoint for a certain task … when the breakpoint is encountered … debug server may collect information resident in the data space of processor 130 or 140. Such information may concern the context of a specific thread, register set of a specific thread …”) for the purpose of enabling a user to debug any particular thread and referencing pertinent context information during the debugging thereof (Gard, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for comparing and analyzing code trace patterns of Cocks in view of Chan to provide for setting a debugging breakpoint relative to at least one of a first or second of threads of execution and referencing context information at the debugging breakpoint because the disclosure of Gard shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for comparing and analyzing code trace patterns to provide for setting a debugging breakpoint relative to at least one of a first or second of threads of execution and referencing context information at the debugging breakpoint for the purpose of enabling a user to debug any particular thread and referencing pertinent context information during the debugging thereof (Gard, Id.).
Claim 16 is rejected for the reasons given in the rejection of claim 6 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cocks in view of Chan, and in further view of Gard and Kiel et al., U.S. 2014/0146062 A1 (hereinafter referred to as “Kiel”).

Regarding claim 9, the rejection of claim 1 is incorporated, and Cocks further teaches: capturing execution context information relative to the first plurality of threads and the second plurality of threads (Cocks, e.g., ¶¶22-23, “A pattern 34 may be a sequence of methods calls in modules or classes … pattern 34 can be more complex and can include the parameters sent in or returned optionally, including the specific type of a parameter …” Examiner’s note: this covers at least parameters, function calls, identification of specific aspects of a code that called the thread (such as a function call), data transmitted or received, and an object).
	Cocks in view of Chan does not more particularly teach setting a single-step thread debugging mode relative to one of the first or second plurality of threads of execution. However, Gard does teach: setting a single-step thread debugging mode relative to at least one of the first plurality of threads of execution, the second plurality of threads of execution, both the first plurality of threads of execution and the second plurality of threads of execution in parallel, or the variance (Gard, e.g., ¶27, “host debug 152 may send a command requesting to set a breakpoint for a certain task … when the breakpoint is encountered … debug server may collect information resident in the data space of processor 130 or 140. Such information may concern the context of a specific thread, register set of a specific thread …”) for the purpose of ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for comparing and analyzing code trace patterns of Cocks in view of Chan to provide for setting a debugging breakpoint relative to at least one of a first or second of threads of execution and referencing context information at the debugging breakpoint because the disclosure of Gard shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for comparing and analyzing code trace patterns to provide for setting a debugging breakpoint relative to at least one of a first or second of threads of execution and referencing context information at the debugging breakpoint for the purpose of enabling a user to debug any particular thread and referencing pertinent context information during the debugging thereof (Gard, Id.).
	Cocks in view of Chan and Gard does not more particularly teach further debugging the code by referencing the single-step thread debugging mode and context information after completing execution of the first and second instances of code. However, Kiel does teach: further debugging the code by referencing the single-step thread debugging mode and execution context information after completing executing of the first instance of the code and the second instance of the code (Kiel, e.g., ¶73, referencing single-step debugging, ¶72, indicating replay debugging (i.e., executing based on a previous execution), and ¶69, discussing the storing of thread context information in the debugger functionality) for the purpose of utilizing single-step debugging referencing pertinent context information to replay a previous execution of a code instance for debugging (Kiel, ibid.).
Id.).

Claim 18 is rejected for the reasons given in the rejection of claim 9 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cocks in view of Chan, and in further view of Bates, Carey L., U.S. 2012/0159451 A1 (hereinafter referred to as “Bates 451”).

Regarding claim 10, the rejection of claim 1 is incorporated, but Cocks in view of Chan does not more particularly teach setting or modifying a debugging breakpoint relative to a specific thread occurring at a first relative time or a beginning or end of a specific thread relative to one of the first or second pluralities of threads. However, Bates 451 does teach: at least one of setting or modifying a thread debugging breakpoint relative to at least one of:
	a specific thread occurring a first time relative to at least one of the first plurality of threads or the second plurality of threads (Bates 451, e.g., ¶42, “debug engine 150 sets an all-threads breakpoint at the entry (the first) instruction and another all-threads breakpoint at the exit (the last) instruction of the procedure, sub-procedure, method, module, or other unit of the current thread that comprises the current instruction and that was executing at the time the current thread halted”);
	a specific thread occurring in both the first plurality of threads and the second plurality of threads; a specific thread occurring a specified number of times relative to at least one of the first plurality of threads or the second plurality of threads; a specific thread occurring a specified number of times in both the first plurality of threads and the second plurality of threads; a first specific thread occurring in the first plurality of threads, and a second specific thread occurring in the second plurality of threads1;
	a beginning of a specific thread occurring relative to at least one of the first plurality of threads or the second plurality of threads; an end of a specific thread occurring relative to at least one of the first plurality of threads or the second plurality of threads (Bates 451, e.g., ¶42, “debug engine 150 sets an all-threads breakpoint at the entry (the first) instruction and another all-threads breakpoint at the exit (the last) instruction of the procedure, sub-procedure, method, module, or other unit of the current thread that comprises the current instruction and that was executing at the time the current thread halted”); or the variance for the purpose of enabling a user to debug specific characteristics of a particular thread at one or more locations in a code instance (Bates 451, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for comparing and analyzing code trace patterns of Cocks in view of Chan to provide for setting or modifying a debugging breakpoint relative to a specific thread occurring at a first relative time or a beginning or end of a specific thread relative to one of the first or second pluralities of threads because the disclosure of Bates 451shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for comparing and analyzing code trace patterns to provide for setting or modifying a debugging breakpoint relative to a specific thread occurring at a first relative time or a beginning or end of a specific thread relative to one of the first or second pluralities of threads for the purpose of enabling a user to debug specific characteristics of a particular thread at one or more locations in a code instance (Bates 451, Id.).

Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the 
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that other references provide teachings pertinent to other aspects of claim 10, though as the claim recites language in the alternative, a citation to any of said alternatives provides sufficient teachings to support an obviousness rejection of the claim. To expedite prosecution, Examiner notes that the following references provide teachings relevant to the other alternative limitations: a specific thread occurring in both the first plurality of threads and the second plurality of threads (Mavinakayanahalli et al., U.S. 2016/0196135 A1, e.g., ¶52, “… adding a hardware breakpoint set with a thread ID …” Examiner’s note: a thread having a same ID occurring in both the first and second pluralities of threads will have a breakpoint set); a specific thread occurring a specified number of times relative to at least one of the first plurality of threads or the second plurality of threads (Bates, Carey L., U.S. 8,752,022 B2, e.g., claim 1, “tracking a number of encounters of the thread-specific breakpoint while the thread is not executing; in response to determining that the number of encounters exceeds a predetermined threshold, removing, by the debugger, the thread-specific event for all threads of the debuggee while the thread of execution associated with the thread-specific event is not currently executing …”); a specific thread occurring a specified number of times in both the first plurality of threads and the second plurality of threads (Bates, Carey L., U.S. 2012/0110556 A1, e.g., ¶44, indicating the setting of breakpoints for particular threads so long as said threads fail to exceed a specified number of times); a first specific thread occurring in the first plurality of threads, and a second specific thread occurring in the second plurality of threads (Mavinakayanahalli, e.g., ¶52, “… adding a hardware breakpoint set with a thread ID …” Examiner’s note: a thread having a same ID occurring in both the first and second pluralities of threads will have a breakpoint set); … the variance (Mavinakayanahalli, e.g., ¶52, “… adding a hardware breakpoint set with a thread ID …” Examiner’s note: a thread having a thread ID that is different between the first and second pluralities would have a breakpoint added based on the instruction to add the breakpoint with that ID).